 UNCLE LEE'SSands Industries,Inc. d/b/a Uncle Lee'sand DistrictUnionLocal227, Amalgamated Meat Cutters andButcherWorkmen ofNorth America, AFL-CIO.Case 9-CA-8635June16, 1975DECISION AND ORDERBY MEMBERSJENKINS, KENNEDY, ANDPENELLOOn January 7, 1975, Administrative Law JudgeJosephine H. Klein issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions2 of the Administrative Law Judge and toadopt her recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, Sands Industries,Inc.d/b/a Uncle Lee's, Paducah, Kentucky, itsofficers,agents, successors, and assigns, shall take theaction set forth in the said recommended Order.'TheRespondent has exceptedto certain credibility findings made bythe AdministrativeLaw Judge.It is the Board's establishedpolicy not tooverrulean AdministrativeLaw Judge's resolutions with respect tocredibilityunless the clear preponderanceof all of the relevantevidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We havecarefully examined the recordand findno basis for reversing her findingsWe note the following inadvertent errors in theAdministrative LawJudge'sDecision whichdo not affecther conclusionsor our adoptionthereol'In sec.II,A, par. 8, andin sec.II,B, 1,par. 3, the union'sorganizational campaign began onSaturday,June 1 (rather thanMay 31),and the date of the union meeting wasThursday (not Friday),June 6. Insec. II, B, 1, par. 5, Snowspoke to Ray onJune 6, not March 8, about thereason for discharging Blackman and Bailey. In sec. II, B, 1, par. 7, theunion solicitationreferredto occurred on Sunday,June 2(not June 1) andthe two employees were discharged on Wednesday(not Thursday),June 5.Finally, in ,sec. II,B, 2, par4, the trashcan incident occurred on June 15rather than June 1.2We do not rely on the Administrative Law Judge's discussion andconclusion in sec. II,B, 1, par. 9, and fn. 10 concerning the industrialrelations practices of other firms in which Respondent and/or Respondent'spresident have a financial interest,as we regard that matter as irrelevant tothe issues presented in the instant case Neither the presence nor absence ofunfair laborpractices at those enterprises serves to establish union animusor lackof it insofaras the events herein are concerned.DECISIONSTATEMENT OF THE CASE461JOSEPHINEH.KLEIN,'AdministrativeLaw Judge:Pursuant to a charge filed on July 11, 1974,2by DistrictUnion Local 227, Amalgamated Meat Cutters and ButcherWorkmen of North America,AFL-CIO(theUnion), acomplaint was issued on August 30 against Sands Indus-tries, Inc., d/b/a Uncle Lee's (Respondent),alleging thaton several occasions in late May and in June,at its store inPaducah,Kentucky,Respondent,through its store manag-er, assistant store manager,and supervisors,interfered withthe rights of the employees under Section 7 of the Act3 andin June discriminatorily discharged three employees, inviolation of Section 8(a)(1) and(3) of the Act.Pursuant to due notice,a hearing was held before me inPaducah,Kentucky,on October 16, 1974.All parties wererepresented by counsel and were afforded full opportunityto present oral and written evidence and to examine andcross-examine witnesses. Oral argument was waived at thehearing.Posttrial briefs have been filed by all parties.Upon the entire record,together with careful observationof the witnesses and consideration of the briefs,Imake thefollowing:FINDINGS of FACT1.PRELIMINARYFINDINGSRespondent, a Missouri corporation,operates a retailstore in Paducah,Kentucky, where it sellsdry goods,drugs,hard goods, and various merchandise.During thepreceding 12 months,a representative period,Respondentpurchased in interstate commerce goods and productsvalued in excess of$50,000 which it had shipped to itsPaducah store directly from points outside Kentucky.During the same period Respondent had gross sales inexcess of $500,000.Respondent is, and has been at alltimesmaterial herein,an employer engaged in commercewithin the meaning of Section 2(2), (6), and(7) of the Act.1The transcript is herebycorrectedthroughout to show this as thecorrect spelling of the Administrative Law Judge's name.2Except whereotherwise stated,all dates hereinare in 1974.3National LaborRelationsAct, as amended (61 Stat. 136, 73 Stat. 519,29 U S.C. Sec. 151,et seq ).218 NLRB No. 79 462DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) ofthe Act.II.THEUNFAIR LABOR PRACTICESA.Section 8(a)(1)Benjamin D. Pessin, Respondent's president, has formany years operated general retail discount and drugstores through Respondent corporation and, apparently,through other corporate entities. In August 1969, Respon-dent acquired Uncle Lee's in Paducah, Kentucky, fromLee Dyer, its former owner. Charles Snow, store manager,and Walter Bailey, Jr., assistant manager, had been at thestore since long before Respondent took over.Sometime late in May, in the store's office, employeeJoAnn Blackman and her husband spoke with CharlesSnow, about Mrs. Blackman's request for a wage increase.EmployeeGlenn Bailey, brother of Assistant StoreManager Walter Bailey, Jr., entered the office and joinedthe conversation. According to Mr. and Mrs. Blackmanand Glenn Bailey, in the course of the conversation Glennsaid that what the store needed was a good union. Thesethree witnesses all testified that Snow replied, in effect, thatif the employees brought a union in Pessin would close thestore, as he had closed one in Muskogee, Oklahoma.4Snow denied having made the statement about Respon-dent'swillingness to close the store and move all themerchandise out, as it had done with the Oklahoma store.To support his denial, Snow testified that, while he hadknown of the Oklahoma' closure and some goods fromMuskogee had been sent to the Paducah store, he neverknew why the Oklahoma store had been closed. Thus, hecontended, he could not have attributed the Oklahomaclosure to umoriization. Pessin testified that the Oklahomastore had been closed solely because of lack of businessand there had not been any union problem there.Even if it be assumed that the Oklahoma store closurehad not been dictated by union activities and that Snowdid not know the reason for that closing, it would notnecessarily follow that he did not say, as he was quoted,that in the event of union activities the Paducah storewould be closed as the Muskogee store had been. He mightwell have referred -to the Oklahoma closing, of which hewas aware, merely to establish that Respondent was ableand willing to close a store abruptly.Based on careful observation of the demeanor of thewitnesses and the numerous inconsistencies and inadequa-ciesof the testimony of Respondent's witnesses, asdescribed below, I find Snow not a credible or reliablewitness. Thus, I discredit his denial that he said Respon-dent would have no qualms about closing the Paducahstore in the event of unionization. On all the evidence, I4Glenn Bailey testified that Snow had made asimilar statement sometime in1973.That testimony, which I credit, was admitted solely asbackground evidence.5 JoAnn Blackman also testified that in the same conversation Snowindicated that working conditions would be worsened in the event ofunionization.Since the complaint contained no corresponding allegation,no finding is here made with respect thereto.6 In its brief, Respondent, referring to Blackman's testimony that Snowsaid that he thought Pessin would "do the same" at Paducah as he had donecreditMr. and Mrs. Blackman and Glenn Bailey andaccordingly find, that, as alleged, Respondent, throughSnow, threatened store closure in the event of unioniza-tion.5Employee Blackman testified that about a week laterBenjamin D. Pessm, Respondent's president, telephonedthe store and complained about some markups. At thatpointWilma (Mrs. Charles) Snow, manager of the clothingdepartment, expressed an uncomplimentary opinion aboutPessin's intelligence.Mr. Snow rebuked his wife, sayingthat Pessin owned the business and would run it as he sawfit.According to Blackman, Snow added: "This is just likethis damn union business . . . . There's not going to be nounion in this store.... He'll lock the damn doors up andhaul it out first." Although Mrs. Snow denied ever havingcast aspersions on Pessin's intelligence, there was noeffective denial of Blackman's testimony as a whole, whichI credit.Snow's statements, as credibly quoted by the employees,manifestly violated Section 8(a)(1) of the Act.See, e.g.,Chemvet Laboratories, Inc. v. N.L.R.B.,497 F.2d 445 (C.A.8, 1974).6As is more fully discussed below,beginningon May 31JoAnn Blackman and Glenn Bailey set about organizingfor the Union and solicited employees' attendance at ameeting to be held on Friday, June 6. On the evening ofJune 5 Blackman and Bailey were discharged by Snow. OnJune 6 Snow telephoned employee Sheila Ray, who was athome, having then been on sick leave for about a week.According to Ray, Snow asked her if she knew anythingabout the Union. When she answered in the negative, heasked her how she would vote. She testified that sheanswered: "Iguess I'd vote No, because I didn't knowanything about the Union." Ray testified that Snow thensaid: "Well, that's good because that's the reason I had tofire JoAnn Blackman and Glenn Bailey, because they werepushing for the union."Snow admitted that he had telephoned Ray at her homeand questioned her about the Union. He was not examinedabout, and thus did not deny, Ray's testimony that he toldher that Blackman and Bailey had been fired because oftheir union activities.Employee Penny Mason, who had been laid off in AprilorMay, was recalled to work in the drug department onJune 6. She reported early on June 7, the morning after thefirst union meeting. As she was standing talking with fellowemployees before commencing the day's work, Snowapproached her and asked if she knew anything about theUnion and if she had attended the union meeting.? Ondirect examination Snow testified he did not recallanyconversation similar to that described by Mason and that,to the best of his knowledge, there was none. However, oncross-examination he admitted having had conversationsatMuskogee,says:"Thiswas only prophecy at best." Certainly anemployer's representative is notfree to "prophesy" that the employer willtake unlawfulactionSeeN.L.RB v. Gissel Packing Co.,Inc., 395 U.S. 575,619-620 (1969).TAccordingtoMason, Snowalso said "that if theunion came in thestore couldn't operate, he'd haveto closethe storeor something."Since thecomplaint does not allege that statementas violative of Act,no finding ismade in connection therewith. UNCLE LEE'S463in which he asked some employees about the Union andconceded it was "possible" that Mason had been present.Snow's testimony and demeanor were evasive through-out. Additionally, as specified below, in several importantrespects his testimony was in conflict with statements hemade to a Board agent before trial and with testimony ofother witnesses for Respondent. Mason, on the other hand,impressed me as a forthrightandhonest witness. It is truethat the charge in this case alleged that she had beendiscriminatorily discharged, but no such allegation wasincluded in the complaint. She testified that she had quitRespondent's employ because she was afraid that she, likeother employees, would be discharged because of unionsympathy.However, she acknowledged that she hadvoluntarily quit and nothing in her demeanor or testimonysuggested that hostility toward Respondent had led her toany prevarication. On all the evidence, I credit Mason'stestimony.No reason for the questioning was given and there wasno assurance against reprisals. Thus the questioning,particularly in conjunction with threats of store closure,was violative of Section 8(a)(1), as alleged. Cf., e.g.,N. L R B. v. Groendyke Transport, Inc.,493 F. 2d 17 (C.A. 5,1974);N.L.R.B. v. Tekner-Apex Company,468 F.2d 692,694-695 (C.A. 1, 1972).Employee Ray testified to an incident occurring on orabout June 11, the day she returned to work after 2 weeks'sick leave.Mrs. Charles Snow, then manager of the store'sclothingdepartment, telephoned the store to talk toAssistant Manager Walter Bailey. Shortly after Bailey wentto the phone, employee Jan Hulen said that she was thepersonMrs. Snow wanted to talk to and took over. Rayheard Hulen say on the phone: "Well, I didn't go." Rayindicated that she understood Hulen to have been referringto a union meeting that had been held at Blackman'shome. At the end of Hulen's conversation, Walter Bailey,looking at Ray, said: "You signed a union card." Both Rayand another employee immediately said (untruthfully):"No." Bailey thereupon looked at Ray and said: "Yes, youdid." Bailey was not examined about this incident and thusdid not deny Ray's testimony.On all the evidence, I credit Ray and fmd, in accordancewith her testimony, that Respondent, through Bailey,violated Section 8(aX1) of the Act by giving the impressionthat employee union activities were being kept undersurveillance.Filler Products, Inc. v. N.LR.B.,376 F.2d 369,374-375 (C.A. 4, 1967);Hendrix Manufacturing Company,Inc. v. N.L.R.B.,321 F.2d 100, 104 (C.A. 5, 1973).B.Section 8(a)(3)1.Discharge of JoAnn Blackman and GlennBaileyJoAnn Blackman had been employed at the Paducahstore from around 1964 to 1967 and then reemployed inAugust 1973. In October 1973 she was made "supervisor"or "manager" of the drug department. While she wasdescribed as the "supervisor" of the department, it is clearthat she did not have or exercise any of the authority or8Respondent called two employee witnesses who so testified. It was thenstipulated that four additional named employees, who were present at thefunctions which would make her a "supervisor" within thepurview of Section 2(11) of the Act. Respondent has nevercontended that Blackman was other than an employeeentitled to the protection of the Act.Glenn Bailey had worked in the warehouse of UncleLee's since February 1968. Although Benjamin Pessin,Respondent's president, testified that he considered Baileyto have been "in charge of' the warehouse, there is noevidence that he was a "supervisor" within the meaning ofthe Act and Respondent does not so contend.As previously found, in a conversation late in Mayamong Snow, Mr. and Mrs. Blackman, and Glenn Bailey,Bailey expressed the opinion that the store needed a goodunion. On Friday, May 31, Mrs. Blackman made contactwith a union representative and arranged a meeting for theevening of Friday, June 6. On Saturday she and herhusband, who is a longtime union activist, met with Mr.and Mrs. Glenn Bailey to discuss a campaign to organizeUncle Lee's employees. As planned at that time, employeesBlackman and Bailey, neither of whom was scheduled towork on Sunday, spent about an houranda half at thestore early Sunday afternoon. They spoke in favor of theUnion to all the employees then working "with theexception of maybe one or two that [they] knew would gostraight to the office and tell them." Blackman and Baileyurged attendance at the forthcoming union meeting.Although Glenn testified that he personally had not seenhis brother,Walter, at the store on Sunday, the evidence isundisputed that Walter had been in charge of the store atthat time and, as customary, had spent most of his time onthe selling floor. In the ensuing few days, Blackman andBailey made similar prounion appeals to the relatively fewemployees who had not been on duty on Sunday. Therewas uncontradicted evidence,much of it provided byemployee witnesses on behalf of Respondent, that duringthis period there was a great deal discussion of the Unionamong the employees at the store and that Blackman,Bailey, and another employee, Charlene Miller, were theonesspeaking for the Union.8After having arrived at home after work on the eveningof June 5, Glenn Bailey received a telephone call fromSnow advising him that he was discharged, effectiveimmediately. Shortly thereafter Snow telephoned Black-man's home andleft a messagefor her to call him as soonas possible. Upon receiving the-message, Blackman, fearingthat she was about to be fired, telephoned Bailey. When heinformed her of his discharge, instead of telephoning Snow,Blackman returned to the store, where she was discharged.I have previously credited employee Ray's uncontradict-ed testimony that on March 8 Store Manager Snow toldher that Blackman and Bailey had been fired for "pushingthe union." This alone, amounting to an extrajudicialadmission by a representative of Respondent, may in itselfconstitute sufficient evidence to establish that the discharg-eswere violative of Section 8(a)(3) and (1) of the Act.N.L.R.B. v. John Langenbacher Co., Inc.,398 F.2d 459, 463(C.A. 2, 1968), cert. denied, 393 U.S. 1049;N.LR.B. v. L.C.Ferguson and E. F. Von Seggern d/bla Shovel SupplyCompany257 F.2d 88, 92 (C.A. 5, 1958). Cf.N.L.RB. v.hearing, would testify to the same effect. 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommonwealth Foods, Inc. (West End) d/b/a Farm FreshSupermarkets,506 F.2d 1065 (CA. 4, 1974). However,entirely independent of any such "admission" by Snow,other evidence leads inevitably to the conclusion thatBailey and Blackman were discharged because of theirunion activities.Respondent apparently maintains that it did not haveknowledge of any specific union activities at the store atthat time and, specifically, that it did not know anythingabout Blackman's and Bailey's organizational activities.Snow testified that, although there had been generalizedunion talk off and on throughout the store's history, heheard nothing about the current organizational drive untilaround June 20, when President Pessin telephonicallyinformed him of the Union's representation petition, filedon' June 19 (Case 9-RC-10619). However, AssistantManager Bailey testified that around 10 p.m. on June 5,"the day JoAnn and Glenn were fired," Snow telephonedWalter at home and "said something about they weregoing to have a union meeting that night, or the nextnight "9 No explanation has been offered for the irrecon-cilable conflict between Snow and Bailey on this vitalquestion.Bailey was not questioned about his observations, if any,of-die activities of his brother and Blackman at the store onSunday, June 1. It is most improbable that the supervisorin charge would not have seen the open solicitation onJune 1 by employees not scheduled to work. His failure todeny having seen such unusual activity supports theinference that he was aware of the conduct. It isunreasonable to assume that the assistant manager wouldnot have reported his observation to the 'manager.Additionally, in view of the uncontradicted evidence ofcontinued solicitation and the virtually constant union talkamong the employees in the next few days, it is inconceiva-ble that Snow did not acquire personal knowledge of theorganizational activities before the two employees weredischarged after having worked full shifts on Thursday,June 5. Indeed, on cross-examination Snow admitted thathe had had conversations about the Union with severalemployees before learning of the Union's demand andpetition.He admitted that in these conversations he askedsome employees "if they had any knowledge of the unionorwhatever" and that he willingly listened to anyinformation the employees "volunteered."Respondent apparently also maintains that there is noevidence of union animus on the part of Respondent. Theviolations of Section 8(a)(1) heretofore found negate thiscontention.Brief referencemay nonetheless be made to Respon-dent's contention that union animus is refuted by the factthat Respondent and/or other corporations or enterprisesowned or controlled by Pessin are unionized. Pessintestified that his warehouse in St. Louis has been under a9Becauseof an order sequesteringwitnesses,Bailey had not heardSnow'sprior testimony. However, both Snow and Bailey had lunch withRespondent's president,BenjaminD. Pessin, and its counsel,Sam S.Pessin,Esq.At lunch they "went over what had beensaid" in the prelunchpresentationof the General Counse}'s case.10As one of his unionized enterprisesPessinlisteda "Sav-Mart"operation in Collinsville, Illinois. InPh'its Sav-Mart Service,199 NLRB 835(1972), it was found that Phils Sav-Mart Service in Collinsville was part ofunion contract for 4 years; that he has five retail stores inSt.Louis which have been under union contract for 12years; and it has four "leased departments" in unionizedstores in Illinois. It was clear on Pessm's direct testimonythat he was including in his list all unionized operations inwhich he was interested, and was not limiting them tothose operated through Respondent corporation. However,when he was cross-examined as to unfair labor practiceproceedings involving his stores, he sought refuge in thelegal separation of his corporate entities. Although theGeneral Counsel has not provided references to anyrelevant prior proceedings, as he said he would, Pessin'stestimony on cross-examination is in itself sufficient toestablish that enterprises in, which he is financiallyinterested have previously been found guilty of unfair laborpractices.10 ' There is no credible evidentiary basis forRespondent's apparent claim that it has proven its lack ofunion animus.The evidence thus clearly establishesa prima faciecase ofdiscriminatory discharge.The two leaders of a' unionorganizational campaign were abruptly discharged, with-out prior warning, within a few days after they commencedsolicitation among the employees and on the eve of the firstunion meeting, which they had, arranged and sponsored.Thus, even without Snow's "admission" to employee Ray,the General Counsel's evidence as a whole establishes aprima faciecase of discriminatory discharges.N.L.RB. v.Evans Packing Co.,463 F.2d 193, 195 (C.A. 6, 1972);N.L R.R. v. Jamestown Sterling Corp.,211 F.2d 725-726(C.A. 2, 1954);N.L.RB. v. Stemun Manufacturing Compa-ny,-Inc.423 F.2d 734, 741-742 (C.A. 6, 1970). Respondent'sevidence designed to rebut this presumption by showingthat Blackman and Bailey were discharged "for cause,"hereinafteranalyzed, is so inadequate as actually toreinforce the inference of discriminatory, motivation.N.L R.B. v. Minnotte Manufacturing Corp.,299 F.2d 690,692 (C.A. 3, 1962),;Burk Bros. v. N.L.R.B.,117 F.2d 686-687 (C.A. 3, 1941), cert denied, 313 U.S. 588.a.JoAnn BlackmanAs "manager" or "supervisor" of the drug department,Blackman had considerably greater responsibilities andduties than other employees in' the department. She waspaid $1.85 per hour, whereas all (or at least most) otheremployees in the department were paid the legal minimumof $1.60. In addition, to assure her approximately $100 perweek, which she felt she needed, she alone was scheduledto work 6 days per week, with, of course, time and a halffor the extra 8-hour day. When the legal minimum wage-was increased as of May 1, Blackman, along with all otheran integratedenterprisewithother corporationsowned in part by BenPessm and Sam Pessm,his cousin and counselforRespondent. Theintegrated enterprise, doingbusiness as Sav-Mart,was found to havecommittedunfairlabor practices, including discriminatory layoffs andchanges inworking conditions and acts ofinterference, in violation of Sec.8(a)(l) and (3).202 NLRB 267 (1973), enfd. in major partsub nom.NL.R.B.v Sachs,503 F.2d 1229 (C.A. 7, 1974).Sam Pessinappeared as counsel fortwo of therespondents in those proceedings. UNCLE LEE'S465employees in the drug department, was increased to $2 perhour.11 Openly displeased by the loss of her pay differen-tialover the other workers, she asked Snow for a raiseseveral times in May. Snow said he would do his best andasked her to give him a few weeks to see what could bedone.He testified that he kept his word and tried,unsuccessfully, to get her a raise. When no increase wasforthcoming, she spoke to Snow again late in May. He saidhe was working on the matter and then proceeded to askwhat she would do if she did not get a raise. According toBlackman, she replied that she would proceed to do whatall the other drug-department employees were doing, thatis, she would take care of her own shelves and sales andthen assume a vulgarly described position and do nothing;she would not continue to assume the extra responsibilitiesof "managing" the department or perform duties which shethought other employees improperly failed to perform.Shortly thereafter, with Snow's permission, she spoke toCarroll R. Sinks, Respondent's systemwide drug supervi-sor. She testified that she repeated to Sinks essentially whatshe had said to Snow. Snow and Sinks maintained thatBlackman had not qualified her threat, but, on thecontrary, had said that unless she received a 'pay raise shewould assume her vulgarly described posture and doabsolutely nothing; that she said that she would not quit,but would have to be fired.On direct examination Snow testified that after Black-man made her vulgarly worded threat to do no work,"[s ]he pretty well followed through with her threat. Themerchandise in the warehouse started to accumulate; .. .she definitely was not doing her job any longer." On cross-examination he specifically dated Blackman's "threat" onJune 1 or 2. On cross-examination he said that "[o]n two orthree occasions" he told Blackman "to get thatmerchan-dise out of the warehouse, and she failed to do it." Afterconsiderable evasion, Snow conceded that he had nevergiven Blackman any warning, oral or written, bf possibledischarge (or apparently of any other, disciplinary action)prior to her abrupt discharge on the .evening of June 5,after she had completed a full day's work, during whichSnow could not recall having hadanyconversation withher.Wilma Snow in general corroborated her husband'stestimony. She testified that, while she observed a steadydecline in Blackman's performance after the "threat," Mrs.Snow said nothing to Blackman and did not report herobservations to anybody else. She also conceded that theclothing department, which shemanages, is in a differentpart, of the store from the drug department and she "veryseldom" hasanycontact with the drug department.Sinks'testimony injected a somewhat different picture.He maintained that Blackman's work had begun todeteriorate noticeably around Easter, in the middle ofApril.At that time she complained about her greatburdens, principallyexcessivepaperwork. Sinks thereuponarranged for some of the paperwork to be taken over byRespondent's main office. On rebuttal Blackman corrobo-rated this transfer of paperwork but maintained that, ifanything, it increased her work because thereafter she hadto make two additional copies of papers. Sinks was evasivewhen cross-examined about his knowledge of Blackman'sillnessduring the period involved. On rebuttal Blackmancredibly testified that in April she had been hospitalized for7 days and then confined to her home for about 10additional days, returning to work in the first week of May.Upon her return, she uas unable to work fulltime. Shedoubted whether thereafter she had ever been able tocomplete a full 40 hours in any week and was sure she hadnot returned to her 48-hour schedule. She testified thatSnow had been very kind and considerate about theproblem. In his testimony Snow gave no indication of anyproblems with Blackman before she was denied a raise inMay.Respondent's evidence was unclear and confused as towhen and,by whom the decision to discharge Blackmanwas made. Snow testified that he decided to fire her theevening of June 5, just before he telephoned her at homeafter she had finished the day's work. Sinks testified that itwas his decision "to fire Blackman" and he "suggested it toMr. Snow" when Sinks was at the store on June 3 or 4.Sinks also testified that he first wanted to consult Pessin.Sinks had earlier testified that when he was at the store onSaturday or Sunday, June 1 or 2, and Blackman made her"threat," he simply "walked away from her" and returnedto the home office,in St.Louis, and spoke to Pessin. Then"about the same morning," Blackman telephoned Sinksand repeated her statement when she was informed thatshe was not to receive a raise at that time. Sinks repliedthat Blackman should do what she had to and Sinks woulddo what he had to. Just thenPessincame by and askedSinks what the telephone conversation had been about.Sinks further testified that when he toldPessin,Pessintelephoned Snow and that "if she wasn't doing the job ...she should be dismissed." Pessin testified that it was onMonday or Tuesday that he ordered Snow "to dischargeher right now." Thus Snow,Pessin,and Sinks were each"credited" with the decision to fireBlackman.As previous-ly noted, Snow testified that he decided to fire Blackmanonly after she had left work on Wednesday, June 5.Significantly,, Snow, did not mention having received anyorder from Pessin or "suggestion" from Sinks.There was nomanagementdiscussion concerning areplacement for Blackman before she was discharged. Thenext day Respondent recalled,Penny Mason, who had beenlaid off a month or so previously. Mason started to workon Friday, June 7. Assistant Manager Walter Baileytestified that he then went to work in the drug departmenton Monday, June 10. So far as appears, there had been noprior plans for his doing so.Blackman's testimony impressedme as beingas forth-right as (althoughmoredignified than) the rather graphiclanguage she admits having used around June 1 or 2 inexpressing her displeasure at not having received a payraise. I credit her testimony that she "threatened" only tostop performing functions beyond the narrowly circum-scribed duties of her job, without the special responsibili-ties and added work inherentin "running" or "managing"thedrug department. I correspondingly discredit the11Actually,because of illness,Blackmanneverworked more than 40hours a week afterMay 1and thus never receivedany overtime pay at thenew rate. 466DECISIONSOF NATIONALLABOR RELATIONS BOARDtestimony of Respondent'switnessesthat Blackman had"threatened" to do "nothing." Indeed, none of Respon-dent's witnesses testified that she ever did "nothing"; themost anyone ever claimed was that generally the move-ment of goods from the warehouse area and the stocking ofshelves in the drug department deteriorated. This would beconsistent with Blackman's contentions that her "threat"was limited and other employees were not properlystocking their shelves.And it would be consistent withSinks' indication that some difficulties in the departmentarose inApril.At that time Blackman was out on sickleave.Inanyevent, the general confusion and inconsistenciesinRespondent's evidence refute its contention thatBlackman was discharged for inadequate performance.Perhaps most noteworthy is Sinks' testimony that Black-man's work had started to deteriorate around the middle ofApril, before any problem arose concerning Blackman'swage rate. Snow indicated that in May he did his best totry to get her a raise; that her performance started todeclineaftershe was denied a raise and made her "threat;"itwas only then that he spoke to her about the matter. ButSnow could not have spoken to her several times thereafter,as he maintained, because, according to Respondent, the"threat" was not made until at most 2 or 4 days before thedischarge (i.e., June 1 or 3, since she did not work Sunday,June 2). Pessin testified that on Monday or Tuesday heordered Snow to discharge Blackman "right away"; Snowdid not testify to having received any such instruction buttestified,rather, that he, Snow, decided to dischargeBlackman on Wednesday evening.I do not understand Respondent to maintain that it wasBlackman'suncouth language which alone, or evenprincipally,dictatedher discharge.Therewas someevidence in the record that departures from polite languageare 'not entirely unknown in the store, even amongsupervisory personnel. If the alleged deterioration in thequality of her work was the realcause,one would normallyexpect that she would be warned. Additionally, one wouldnormally expect that the means of replacing the employeewould be determined in advance of her discharge. And,finally, it would be reasonable to expect the discharge to bemadeduring working hours and probably at the end of thepay period, which was Friday. Totally absent isanyexplanation by Respondent as to why Blackman's dis-charge was so urgent that it was made in the evening, aftershe had finished a full day's work without incident orcomment. The obvious reason for the peculiar timing liesin the fact that the first union meeting, which had 'beenarranged and advertised by Blackman, was scheduled forthe next day. That Respondent's representatives knew ofthis scheduledmeeting isclear: Snow informed WalterBailey of the meeting the same evening that he dischargedBailey and Blackman. It is difficult to imagine any conductbetter calculated to abort union organization than thedischarge of the two instigators the night before thescheduled first organizational meeting.12 Snow mayhave inadvertentlydisclosed the pretextual nature of the"cause"for ,theftcharge whenhe testified: "Imade a coupleor maybethree phone calls and I got in touch with the person that carried Mr. Baileyto the railroad shop for an interview.And he come forwardand gave mewhat information I needed."(Emphasis.supplied.)Snow did notsay why heOn all the evidence, it is clear, and I find, that JoAnnBlackman was discharged on June 5 because of her unionactivities, in violation of Section 8(aX3) and (1) of the Act.b.Glenn BaileyGlenn Bailey had worked as a warehouseman at UncleLee's since February 1968. So far as appears his work hadalways been satisfactory. As previously stated, he wasdischarged by telephone on the evening of June 5.According to Respondent, Glenn was discharged becausehe was seeking employment elsewhere.Glenn openly conceded that he had been looking forother employment and had so informed Snow. Glenn'sbrother, assistant store manager, testified that Glenn hadsaid he was seeking other employment "often, all the time."Snow testified that, around the beginning of May, Glennannounced that he had applied for employment at achemical complex in Calvert City and that if he obtainedsuch job he would leave Respondent forthwith, withoutany further notice. However,Pessinlater testified that hehad visited the store sometime in May and "Snow told methatMr. Bailey had come to him and had given 'him whathe thought was a 30-day notice, stating that he had put anapplication in to some place out in Calvert City, and hewas looking for employment in a couple of other placesand as soon as he got word that he was going to have a job,that he was not going to come in."Snow testified that he decided to discharge Bailey on theevening of June 5, after two or three telephone calls inwhich he learned that Bailey had recently applied foremployment and had had an interview with a railroad.12Pessin testifiedthat at thattimeSnow telephonicallyreported that he was going to discharge Bailey because ofthe application for employment at the railroad.Pessinagreed, in effect, with Snow's view that Bailey should bedischarged at Respondent's, rather than the employee's,convenience.Walter Bailey testified that, on the evening ofJune 5, Snow informed him by telephone of the imminentdischarges.Walter quoted Snow as having mentioned onlythe Calvert City application at that time.13 Neither Pessinnor Snow undertook to explain why Respondent's conven-ience called for discharging Bailey abruptly the evening ofWednesday, June 5, in the middle of a payroll period.Snow testified that he then had a replacement in training,who was working out quite well. But no specifics wereprovided as to when the replacement had been hired' or,indeed,whether or when he actually took over Bailey'swork.At the hearing both Pessin and Snow attempted toestablish that Bailey's work was not up to standard. Pessintestified that in his May visit to the store he was dissatisfiedwith the condition of the warehouse, because "[m ]er-chandisewas sitting too close to the receiving door andwas not being funneled back into either the stalls or intothe shelves." Pessin said that he had a "serious talk" withSnow about the matter and Snow at that time reported"needed"information about Glenn Bailey.13Over 4 months later,Glenn had not been hiredby the railroad but hadbeen physically examined for such a job a few days before the hearing inOctober. UNCLE LEE'S467Bailey's alleged "notice," as quoted above. Pessin thentestified that he told Snow that "in my estimation Mr.Bailey was not fulfilling his duties." But Pessin had no ideahow many employees there were in the warehouse and, sofar as appears, made no effort to ascertain whether Glennalone could be blamed for any deficiencies. Snow testifiedthat he discharged Bailey for "an accumulation of reasons"- primarily "because he was seeking employment at otherplaces," but also because the work "wasn't being doneproperly." Snow further testified that he had told Bailey"on several occasions that he was going to have to be nicerto the employees, and he was going to have to get hismerchandisemoved down in the warehouse further."However, in a prehearing interview Snow had told a Boardagent that he had never discussed with Glenn his allegedinadequacies and that "Bailey's work performance didn'tplay ainy part in his termination." 14On all the evidence, including the timing of thedischarge, as discussed above in connection with thesimultaneous discharge of Blackman, and Respondent'sunsatisfactory explanation, I find that Glenn Bailey wasdiscriminatorily discharged in violation of Section 8(a)(3)and (1) of the Act.2.Discharge of Sheila RayRay had been employed as a checker at Uncle Lee'ssince September 1973. In early June, when the presentunion organizing campaign was begun, she was out ofwork on sick leave. As previously found, on June 6, the dayof the first union meeting, Snow telephoned her at homeand inquired about the Union. At that time Ray truthfullyanswered that she would probably vote against the Unionbecause, being away from work, she knew nothing about it.Snow indicated he considered her wise for not favoring theUnion since Glenn Bailey and Blackman had been firedfor sponsoring the Union. However, on the night of June 6she was visited by two other employees. At that time shesigned a union card and thereafter became an active unionsupporter, talking to "[j ]ust about everybody in the store"about the Union. Upon her return to work on June 11,Supervisor Bailey questioned Ray about the Union andstated that he knew she had signed a union card. She wasdischarged on June 17.With Respondent's union animus and knowledge ofRay's position established, her abrupt discharge creates asufficientprima facieshowing of discrimination to requireanalysis of Respondent's claimed reason for the discharge.According to Respondent, Ray was discharged for whatAssistantManager Bailey called "stealing." The incidentallegedly causing the discharge occurred on the afternoonor evening of Saturday, June 15. According to Respondent,at that time Cindy Rose, the sister of an employee, and14 Snow testified that at least part of his preheanng statement "wasn'ttrue." He apparently sought to avoid the force of his preheating statementby pointing out that he had not signed it. However, he acknowledged thatthe written document produced was "the statement that [he] gave to" theBoard agent and testified that he had refused to sign it only becausesometime in thepasthe had been criticized by his superiors for giving asigned statement.15 inn cross-examination Ray testified that Cindy paid for the soft drinksand small glassware and her companion paid for the trash can.another girl went through Ray's checkout counter withoutpaying for certain merchandise which they had taken.Ray testified as follows concerning the incident: Justafter she had arrived at the store and was changing the tapeon her register to begin working, Cindy Rose and anothergirl came to the checkout counter. At that point one ofthem dropped a bottle, which broke. Assistant ManagerBailey gave them a mop and they cleaned the floor. By thetime they finished, Ray was ready to check them out.Cindy Rose was first and had a trash can, which Ray rangup. Her companion then went through the line with threesoft drinks and a few smallglass items, the total cost beingabout $3.15 The two girls then left the checkout countertoward the door. At that point Bailey approached, pushingsome carts, and asked Ray if she had looked in the trashcan and rung up the items inside it. She said she hadlooked in but there was nothing inside. Bailey maintainedthat the girls had taken about $10 worth of merchandise.Ray insisted then, as she did in testifying, that there hadbeen nothing inside the trash can.ls Bailey made noattempt to stop the girls, although they had not yet left thepremises.At or about 2 p.m. on Monday, Ray was called intoSnow's office, where she was told she was being dischargedfor two reasons: one involved the theft of a bicycle at anearlier time; the other the trash can incident of June 1.Snow was the first witness for Respondent to testifyconcerning Ray's discharge. He maintained that Ray hadbeen "under suspicion" but he did not specify the basis ornature of the "suspicion." He testified that he dischargedRay solely on the basis of Bailey's report of the trash canincident 17 and made no mention of the bicycle matter.Snow did not at any time question or speak to Ray, eitherof the suspected "shoplifters" or employee Linda Rose,who assertedly gave Bailey $15 in payment for theallegedly stolenmerchandise. Snow testified that Baileysaid he "saw Sheila Ray look into the garbage can... andonly rang up the price of the garbage can, or less." Baileylater testified unequivocally that he had not seen whetherRay had looked into the can. On this point all Bailey hadtold Snow was that he had asked Ray and she said she hadlooked into the can. Snow further testified that Bailey saidthe reason he had not done anything at the moment wasthat "he was trying to use a little discretion in that hersisterwas an employee of ours." However, in hisprehearing interview with a Board agent, Snow had saidthat Bailey had done nothing at the time because he wasthen too busy.Snow conceded that Respondent has a policy, posted onthe premises, to prosecute shoplifters. However, he saidwhether action is taken "depends on their age and thesituation at that time." On a first offense by a youngjuvenile, he tries to deal through the parents; "[i]n the case16 She further testified that a check madeat that time indicatedthat thecustomersapparently "had changed the tag onwaste can," reducing theprice by around $2. Although, as noted below,thismatter has somerelevancein determiningcredibility, Bailey andSnow testifiedthat the priceof thetrash can wasnot involvedor in issue in Ray's discharge.17At firstSnow indicatedthathe also spoke to Donme Evans,managerof a leased department,who, as setforth below, testified to havingobservedpart of theincident.However, furtherquestioning of Snow indicated that hehad notspoken to Evans before thedischarge. , 468DECISIONSOF NATIONALLABOR RELATIONS BOARDof an older juvenile, I use my own judgment on should Isend him downtown, or try to deal through the parent."Snow did not know, and had not asked Bailey, theapproximate age of the alleged shoplifters here involved.Bailey and Evans later testified that the girls were around17 to 19 years old. When Bailey was asked if Respondenthad a policy to prosecute shoplifters, he said: "Notnecessarily." But when counsel indicated that Snow hadtestified to such a policy, Bailey changed his testimony andsaid: "Unless there's something special about the case wewill prosecute."Bailey testified that he saw the two girls pick up certainmerchandise, consisting of hair rollers, aftershave lotion,and similar cosmetic items, in the drug department andthen proceed to other areas of the store holding the itemsin their hands. The next time he saw them, they had a 20-gallon trash can and the drug-department items in ashopping cart. He saw them later with only the trash can inthe cart. At that point, not seeing the cosmetic items-in thegirls'possession, Bailey went through the various aisleslooking to see if possibly they had put them downsomewhere, since they had not returned to the drugdepartment. Not finding the goods elsewhere, he conclud-ed that they were in the garbage can. He next saw the twogirls right after Cindy Rose had gone through the checkoutand Ray had,rung up only the cost of the garbage can.Bailey testified that Cindy's companion then had Ray ringup some small items, none of them from the drugdepartment, for a total of around $3. Bailey was unable toexplain why he had stopped watching the two girls despitethe fact that he apparently suspected from the beginningthat they might attempt to leave the store without payingfor the drug-department items they had taken. Additional-ly,he did not undertake to explain how he could haveknown, as he claimed, that they had not at some timereturned to the drug department, where they could havereturned the items in question.18 Bailey was not questionedabout, and thus did not deny, Ray's testimony that he hadprovided the girls with a mop to use at the checkout justbefore they went through.Bailey also testified that Donnie Evans, manager of theleased sporting goods department,19 said he had seen thegirls put some phonograph records in the trash can, butBailey did not specify when Evans told him. Evans'testimony is particularly significant because of its contrastwithWalter Bailey's. Evans testified that, shortly after thetwo girls had left the drug department, he was asked byBailey to watch them: "He just told me these girls had a lotof merchandise, and he just . . . told me would I watchthem when they come by." Evans thereupon stationedhimself near,the phonograph records sales area, which is atthe front of the store, relatively near the checkout area.18He testified: "All I was concerned with was the drug store stuffbecause they had left the drug store I knew there was no way - If I stoodby the drug store, reasonably close, there was no way they could get back inthere withoutme seeingthem,, so I dust let them go through the store." Hisfurther testimony, however, indicates that he moved about a great dealduring the time in question. When asked at what point he had stoppedwatching the girls, Bailey said: "I just waited for them - Well, something- I believe something did [happen ] that I did need to take care of and I didcome back right around checkout, just as they was checking out "19The sporting goods department is leased by Thomas Snow, brother ofRespondent's store manager,Charles Snow. Evans testified that he did notWhile there, he saw the two girls pick up some records, putthem in the garbage can and go through Ray's checkoutline.He affirmatively described the garbage can as beingplastic,with a gray cover, but he was not sure of the colorof the can itself.20 Respondent's witnessesall indicated thatgalvanized cans are marked in large writing with a felttipped pen, whereas plastic cans are apparently, markedwith paper stickers. The difference in the manner ofmarking is significant in light of the testimony indicatingthat the girls may have altered the price marking on thecan. Ray was not asked what kind of garbage or trash canwas involved; but she did testify that they had apparently"changed the tag" and she had later shown Bailey the kindof can they had. Such a change apparently could have beenmade only on a plastic can.Although he had been asked to watch the girls, and hadthus presumably stationed himself where he could do soeffectively, Evans testified that he did not see whether Rayhad opened and looked into the can. He further testifiedaffirmatively that the two girls had gone through thecheckout together and Ray had rung up only one sale, thetrash can; Cindy's companion had not checked out anyitems. It will be recalled that Ray testified that thecompanion had boughtsomesoftdrinks and Baileytestified that she had purchased, and had checked out,about $3 worth of miscellaneoussmall items. Evanstestified further that he reported his observations to Baileyimmediately after the girls had gone through the checkout.Thereupon, according to Evans, the two men spent abouthalf an hour going through the store.It ismost significant that in testifying Bailey nevermentioned his having asked Evans to watch the girls.Additionally, Bailey testified that he had gone through thestore looking for theitemsbeforethe girls reached thecheckout but he made no reference to a subsequent searchconducted jointly with Evans.Bailey testified that he reached the checkout counter justafter Cindy had gone through with the garbage can andjust as the other girl was having her few small itemschecked out.He immediately challenged Ray, whomaintained that she had looked into the garbage can andthere was nothing in it. He told Ray that he was sure thegirls had taken about $12 worth of assorted cosmetic items,which he generally listed. He then telephoned employeeLinda Rose, Cindy's sister, at homeandinformed her ofthe matter and "told her that [he] wanted the money forthe merchandise." The next day Linda Rose came to thestore and gave Bailey $15 in payment for the allegedlypurloined goods. On cross-examination,Bailey testifiedthat Linda Rose said the goods had been in the garbagepail and cost $15 rather than the $12 which Bailey hadcalculated. Bailey's hearsay testimony concerning Linda'sknow of any unionorganizationalactivity amongthe employees of hisdepartment. In an informal conferenceon the Union'srepresentationpetition adispute aroseabout theinclusion within the bargainingunit of theemployees of theleased departments.Because of this dispute, the Unionwithdrewits petition.20on redirect examination, Respondent's counsel, through a leadingquestion,obtained fromEvans a statement that the garbage can "couldhave been somethingotherthan plastic, I guess. I didn't check thegarbagecan " The description of the canas plastic hadfirst beenmade in a leadingquestionput to Evans by theGeneralCounsel. However, Evans had lateraffirmatively so described it. UNCLELEE'S469statementswere uncorroborated. Although Linda Roseapparently still works for Respondent, and Bailey testifiedthat he had had no personnel or other difficulties with her,she was not called to testify and her absence was notexplained.21Golden State Bottling Company, Inc., d/b/aPepsi-Cola Bottling Company of Sacramento v. N.L.R.B.,414 U.S. 168, 174, footnote 3 (1973);San Francisco LocalJoint Executive Board of Culinary Workers [McDonald'sSystem of California] v. N.LR.B.,501 F.2d 794, footnote12 (C.A.D.C., 1974). It is also significant that, so far asappears, Bailey never referred to the phonograph recordswhich Evans affirmatively testified he told Bailey he hadseen the girls put in the garbage can. There is no suggestionthat the records were mentioned in any conversationbetween Bailey and Linda Rose or in Bailey's report toSnow. Since the number and identity of the records are notdisclosed, it is possible that their value might even haveexceeded that of the drug-department items.As to the bicycle incident, Ray testified that shortlybefore Christmas of 1973 a boy stole a bicycle from thestore and she had been blamed for it although she had notbeen present.When Snow discharged her, she repeatedthat she had had nothing to do with the bicycle incidentand had so informed Snow at the time. She was not cross-examined concerning the bicycle incident.Respondent's evidence concerning the alleged bicycleincidentis asconfused and unconvincing as that concern-ing the garbage can matter. Snow, Respondent's firstwitness, did not testify concerning the bicycle incident butsimply testified very generally that Ray had been under"suspicion." ItwasWalter Bailey who testified forRespondent concerning the earlier incident. He first said itoccurred about 2 months before the discharge but laterplaced it possibly 3, 4, or 5 months, though he doubted thatithad happened as early as the past Christmas season.According to Bailey, an employee had walked out of thestore with a bicycle. When questioned, the employee saidhe, had given Ray $40 as a deposit. Still, according toBailey, the employee fetched Ray back to the store and sheconfirmed the employee's statement. On the following day,however,Ray said she had received only $20 for thebicycle. ' Bailey opined that Ray's conduct was at least"unethical."When asked what had eventually happened,Bailey replied that he did not know because the matter hadbeen turned over to Snow, who handled it thereafter. Inview of Snow's total silence as to the incident at thehearing, the fact that Ray continued to work for Respon-dent until June, and testimony by both Snow and Baileythat they had had no personnel problems with her, there isno' basis for finding that the previous bicycle incident,whatever its actual nature, playedanypart in thedischarge. I credit Ray's testimony that Snow listed thatincident as one of the grounds for the discharge in June.His doing so provides additional' grounds for concludingthat the reasons for the discharge were purely pretextual,the real reason being Ray's union activities and sympa-thies.21 Inits brief,Respondent says: "If these facts [i.e., those testified to byBailey and Evans] were not so, Ray could have obtained Cindy Rose orCindy's companion of that evening or Linda Rose to contradict thetestimony of this occurrence. She did not do so." The evidence, however,was germaneonly to Respondent's affirmative defense that Ray wasSnow testified: "I've never done anything drastic onrumor or hearsay. I have to have some kind of proof orself-satisfaction." Despite this professed cautious personnelpolicy, , Snow summarily discharged Ray without everquestioning her or giving her any chance to state herversion of the events. Snow testified that Bailey had foundher "stealing." Even if Bailey's testimony were to becredited in full (which it cannot be), it would not show thatRay had been dishonest rather than, at most, careless infailure to inspect the garbage can properly. Both Snow andBailey testified that Bailey had the authority to hire andfire employees. Bailey, who did question Ray, did notdischarge her and, so far as the record discloses, did notrecommend either discharge or any other discipline.Neither Snow nor Bailey spoke to the alleged shoplifters.At most, Bailey had Linda Rose's statement that themerchandise was in the garbage can. The source of Linda'sinformation was not indicated. Her statement may wellhave been based on surmise similar to that on which Baileysaid he concluded that the merchandise was in the canalthough he had not seen it there. If Bailey had reallythought that Ray was being dishonest, it is inconceivablethat he would have been satisfied to drop the matter simplybecause Linda Rose had paid for the drug departmentmerchandise, without even a reference to possibly stolenphonograph records. As assistant store manager, Baileycould hardly have been willing to continue the employ-ment of a cashier whom he believed he had caught in theact of stealing, particularly if, as he testified, he hadpreviously "been informed by several employees in thestore that she was letting certain people have merchandiselike a dime on a dollar." It is incredible that some sort ofinvestigation or surveillance of Ray would not have beeninstituted.Yet there is no evidence that such course hadbeen followed. The garbage can affair stemmed solely fromBailey's suspicion of the two shoppers.On all the evidence, I find that, as alleged in thecomplaint, Sheila Ray was discharged on Jane 17 incontravention of Section 8(a)(3) and (1) of the Act becauseof her support of the Union.CONCLUSIONS OF LAW1.Respondent is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By threatening closure of Uncle Lee's in Paducah,Kentucky, if the employees chose to be represented by aunion; by interrogating employees concerning their unionsympathies and activities; and by giving employees theimpression that their union activities were being subjectedto surveillance, Respondent has violated Section 8(a)(1) ofthe Act.4.By discharging employees JoAnn Blackman, GlennBailey, and Sheila Ray, and not thereafter offering themdischarged for cause. While the two shoppers might reasonably have refusedto testify on constitutional grounds, employee Linda Rose presumablycould not invoke such privilege. Clearly Respondent may not rely onhearsay and place on the General Counsel the burden to rebut by callingLinda as his own witness. 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDreinstatement, Respondent has discriminated in regard tohire and tenure of employment to discourage membershipin a labor organization, and thereby has committed and iscommitting unfair practices within the meaning of Section8(a)(3) and (1) of the Act.THE REMEDYHaving found that Respondent violated Section 8(a)(1)and (3) of the Act, I shall recommend that it be required tocease and desist therefrom and take affirmative actiondesigned to effectuate the policies of the Act, in accord-ance with usual Board practice in such cases.Having found that Blackman, Bailey, and Ray werediscriminatorily discharged, I shall recommend the cus-tomary reinstatement and backpay remedy, backpay to becomputed in accordance withF.W Woolworth Company,90 NLRB 289 (1950), with 6 percent per annum interest inaccordance withIsis Plumbing & Heating Co.,138NLRB716 (1962).A special word should be added concerning Ray. InN.L.RB. v. Commonwealth Foods, Inc., (West End) d/b/aFarm Fresh Supermarkets, supra,the Court of Appeals forthe Fourth Circuit recently held, in effect, that reinstate-ment could not properly be ordered for employees foundguilty of theft.Whether or not that decision represents theBoard's view (by which I am bound), it is inapplicable tothe present case since I specifically find that, having beenafforded and fully availed itself of the opportunity tolitigate theissue,Respondent has failed to establish thatRay was guilty of theft or other dishonest conduct whichmight disqualify her for further employment. Accordingly,the reinstatement remedy here provided is fully applicableto Ray.The Board has recently reaffirmed its view that "theultimate penalty of discharge, as retaliation for employeesexercising their Section 7 rights, strikes at the very heart ofthe Act" and thus calls for a broad remedial order.OhioPower Company,215 NLRB No. 13 (1974). In accordancewith that principle, I shall recommend a broad cease-and-desist order in the present case.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER22(c)Threatening employees with closure of any store ifthey choose to be represented by a labor organization.(d) Stating or implying in any manner that the unionactivities ofanyemployees have been or will be kept undersurveillance.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their right to selforganization, to form labor organizations, tojom or assist alabor organization, to bargain collectively through repre-sentatives of their own choosing, to engage in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from any orall such activity.2:Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Offer JoAnn Blackman, Glenn Bailey, and SheilaRay full and unconditional reinstatement to their formerjobs (or, if such positions no longer exist, to substantiallyequivalent jobs) without prejudice to their seniority andother rights and privileges, and make them whole foranylossof earnings they have suffered as a result of thediscrimination against them, in the manner set forth in"The Remedy" section of this Decision.(b) Preserve and, upon request, make available to theBoard or its agent, for examination and copying, all payrollrecords, social security payment records, timecards, per-sonnel records and reports, and all other records necessaryto determine the amount of backpay, and other sums dueunder the terms of this recommended Order.(c) Post at its premises in Paducah, Kentucky, copies ofthe attached notice marked "Appendix." 23 Copies of saidnotice,on forms provided by the Board's RegionalDirector forRegion 9, shall, after being signed byRespondent's authorized representative, be posted in saidpremises by Respondent immediately upon receipt thereofand maintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.Respondent, Sands Industries, Inc., d/b/a Uncle Lee's,Paducah, Kentucky, its officers, agents, successors, andassigns, shall:1.Cease and desist from:(a)Discouraging membership in District Union Local227, Amalgamated Meat Cutters and Butcher Workmen ofNorth America, AFL-CIO, or any other labor organiza-tion, by discriminatorily discharging any employees or bydiscriminating in any other manner in regard to hire andtenure of employment or any term or condition ofemployment.(b) Coercively interrogating any employees concerningthe union activities or sympathies of themselves or of otheremployees.22 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.23 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board." UNCLE LEE'S471APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter hearing before an administrative law judge of theNational Labor Relations Board, at which all sides had theopportunity to present evidence and arguments, it has beendecided that we, Sands Industries, Inc., d/b/a Uncle Lee's,have violated the National Labor Relations Act. We havetherefore been ordered to post this notice and do what itsays.The National Labor Relations Act gives you, asemployees, certain rights, including the right to engagein self-organization, to form or join or help unions, andto bargain collectively through a representative of yourown choosing (or, if you wish, not to do so), withoutdliscrimination, interference, restraint, or coercion by usas your employer.Accordingly, we assure you that:WE WILL NOT in any manner violate your rightsunder the National Labor Relations Act.WE WILL offer JoAnn Blackman, Glenn Bailey andSheilaRay immediate, full, and unconditional re-instatementto their former jobs and seniority with usand will reemploy them just as if we had not dischargedthem in June 1974; and WE WILL pay them for anywages lost,plus interest, because of their discharges.WE WILL NOT unlawfullyquestionyou about yourunion activities or sympathies, and WE WILL NOT doanything to give you the impression that your unionactivities are being or will be watched.WE WILL NOT threaten to close any store or otherinstallationif the employees should choose to berepresented by District Union Local 227, Amalgamat-edMeat Cutters and Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization.WE WILL NOT, in violation of the National LaborRelations Act, discharge, lay off, suspend, fail or refuseto reinstate or rehire, or take any other economic orother reprisal or disciplinary action against anyemployee because of his or her union or other lawfulorganizational concertedactivities,sympathies, affilia-tion, or interest.All of our employees are free to become or remainmembers of District Union Local 227, Amalgamated MeatCutters and Butcher Workmen of North America, AFL-CIO, or any other labor organization, or to refraintherefrom except to the extent that such right may beaffected by an agreement requiring membership in a labororganization as a condition of employment, as authorizedin Section 8(a)(3) of the Act.SANDS INDUSTRIES, INC.,D/B/A UNCLE LEE'S